Case 3:20-cv-00021-JAG-RCY Document 20 Filed 04/22/21 Page 1 of 5 PagelD# 118

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

BRUCE LEE BRYANT,

Petitioner,
v. Civil Action No. 3:20CV21
HAROLD W. CLARKE,

Respondent.

MEMORANDUM OPINION

Bruce Lee Bryant, a Virginia inmate proceeding pro se, submitted a 28 U.S.C. § 2254
petition (ECF No. 1), which he subsequently amended (ECF No. 11), challenging his convictions
in the Circuit Court of Southampton County, Virginia (hereinafter “Circuit Court’) for three counts
of distributing a Schedule I or II controlled substance as a third or subsequent offense and one
count of conspiracy to distribute a Schedule I or II controlled substance. Bryant contends that he
is entitled to relief because the evidence against him “was insufficient to establish the essential
elements [of his crimes] beyond a reasonable doubt.” (ECF No. 11, at 12.)!

Respondent concedes that Bryant has exhausted his claim by presenting it to the Supreme
Court of Virginia on direct appeal or state habeas. (ECF No. 15, at 3.) Given this concession, it
is unnecessary to provide a preliminary discussion of the procedural history of Bryant’s claims.

I. APPLICABLE CONSTRAINTS UPON HABEAS REVIEW
In order to obtain federal habeas relief, at a minimum, a petitioner must demonstrate that

he is “in custody in violation of the Constitution or laws or treaties of the United States.”

 

' The Court employs the pagination assigned by the CM/ECF docketing system. The Court
corrects the capitalization, punctuation, and spelling in the quotations from the parties’
submissions.
Case 3:20-cv-00021-JAG-RCY Document 20 Filed 04/22/21 Page 2 of 5 PagelD# 119

28 U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty Act (‘AEDPA”) of 1996
further circumscribed this Court’s authority to grant relief by way of a writ of habeas corpus.
Specifically, “[s]tate court factual determinations are presumed to be correct and may be rebutted
only by clear and convincing evidence.” Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)
(citing 28 U.S.C. § 2254(e)(1)). Additionally, under 28 U.S.C. § 2254(d), a federal court may not
grant a writ of habeas corpus based on any claim that was adjudicated on the merits in state court
unless the adjudicated claim:

(1) resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court

of the United States; or

(2) resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). The Supreme Court has emphasized that the question “is not whether a
federal court believes the state court’s determination was incorrect but whether that determination
was unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473
(2007) (citing Williams v. Taylor, 529 U.S. 362, 410 (2000)).
II. SUFFICIENCY OF THE EVIDENCE

A federal habeas petition warrants relief on a challenge to the sufficiency of the evidence
only if “no rational trier of fact could have found proof of guilt beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 324 (1979). The relevant question in conducting such a review
is whether, “after viewing the evidence in the light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jd.
at 319 (citing Johnson v. Louisiana, 406 U.S. 356, 362 (1972)). The critical inquiry on review of
the sufficiency of the evidence to support a criminal conviction is “whether the record evidence

could reasonably support a finding of guilt beyond a reasonable doubt.” /d. at 318.
Case 3:20-cv-00021-JAG-RCY Document 20 Filed 04/22/21 Page 3 of 5 PagelD# 120

The Court of Appeals of Virginia aptly summarized the evidence of Bryant’s guilt as
follows:?

On September 8, 2015, September 9, 2015, and September 17, 2015,
Detective Scott Griffith of the Southampton County Sheriff's Office worked with
[RJ] as an undercover informant to make controlled drug purchases. Appellant was
the target of the operation. At the time of appellant’s trial, [RJ] was incarcerated,
and he was awaiting sentencing on criminal convictions. [RJ] also had previous
felony convictions.

On September 8, 2015, [RJ] contacted appellant by telephone. Appellant
agreed to meet [RJ] near appellant’s house and sell [RJ] some heroin. The police
searched [RJ] and his car and found no contraband. The police provided [RJ] with
$100 to make the purchase and wired him with recording devices. In his car, [RJ]
followed the undercover police vehicle to the area of the planned meeting. [RJ]
called appellant on the way, and appellant said that his sister would be out near the
road to make the sale. [RJ] saw a female on the road outside appellant’s house.
[RJ] stopped his car and handed the woman the money; she gave him a packet.
Within several minutes of the transaction, [RJ] met the police at an agreed location.
[RJ] gave Griffith a folded lottery ticket with heroin inside it. Afterward, Griffith
had [RJ] call appellant and claim that the amount of drugs was “short.” Appellant
said that he would make it up to [RJ] the next time.

On September 9, 2015, [RJ] contacted the police and said that he had
arranged to buy $100 worth of heroin from appellant. Griffin met [RJ], searched
him and his car, and provided him with money to make the purchase. Police
officers followed [RJ] to the meeting location and observed appellant on a bicycle.
As [RJ] was approaching the location, appellant called him and said that Antonio
Lee, whom [RJ] knew from prior drug transactions, would be delivering the drugs.
[RJ] then met Lee at the agreed location, and Lee consummated the sale. [RJ] did
not count the “folds” of heroin Lee gave him, nor did he check each one to make
sure it contained drugs.? As [RJ] was about to drive away, Lee asked [RJ] for one
of the “folds” of heroin. To avoid “blowing his cover,” [RJ] gave one of the folds
to Lee.* [RJ] met with the police immediately thereafter, and he gave Griffin the
fifteen “folds” that he had just purchased. One of the fifteen “folds” was empty,
and [RJ] told the officers about what had transpired with Lee.

On September 17, 2015, by text message, [RJ] arranged to purchase forty
dollars’ worth of heroin from appellant. The police searched [RJ] and his vehicle

 

2 In its opinion, the Court of Appeals of Virginia makes reference to a cooperating
informant. This Court identifies that individual by his/her initials, which are “RJ.”

3 [RJ] stated that, when purchasing a quantity of heroin for $100, it was not
uncommon to receive more than ten packets and that an occasional “fold” might contain
no drugs at all.

* [RJ] testified that, in a drug deal, it was common for an intermediary to ask for a
cut of the drugs.
Case 3:20-cv-00021-JAG-RCY Document 20 Filed 04/22/21 Page 4 of 5 PagelD# 121

both before and after the transaction and found no contraband. The police followed
[RJ]’s car to the agreed location, near appellant’s house. Appellant appeared, and
he got into the front seat of [RJ]’s car. Appellant asked [RJ] to give him a ride
somewhere. [RJ] said that he could not at the moment, but that he would contact
appellant later. [RJ] gave appellant the money, and appellant handed over the
drugs. When he met with the police shortly thereafter, [RJ] gave them a tissue
containing eight “folds” of heroin.

The Commonwealth introduced video recordings of the three transactions.
The Commonwealth proved that appellant had prior convictions for distributing
drugs.

Appellant argues that [RJ] was not a credible witness due to his criminal
record. Appellant also contends that [RJ]’s credibility was undermined because he
deviated from police procedure by giving some of the heroin to Lee on September
9, 2015.° The trial court, however, saw and heard [RJ]’s testimony and found it to
be credible. “[D]etermining the credibility of the witnesses and the weight afforded
the testimony of those witnesses are matters left to the trier of fact.” Parham vy.
Commonwealth, 64 Va. App. 560, 565, 770 S.E.2d 204, 207 (2015).

As the trial court noted, the Commonwealth’s other evidence corroborated
[RJ]’s testimony. By telephone call or text, appellant agreed to sell heroin to [RJ]
three times. Both before and after each of the three transactions, police officers
searched [RJ] and his car and found no drugs other than what [RJ] had just
purchased. The police maintained contact with [RJ] as the transactions occurred.
The Commonwealth introduced video recordings of the three incidents. One of the
videos showed Lee as the person who handed over the drugs; another video showed
appellant getting into [RJ]’s car to make the sale. On September 8, 2015 and
September 9, 2015, appellant arranged for a female and Lee to make the deliveries.
After the September 8, 2015 transaction, appellant assured [RJ] by telephone that,
in the future, he would make up the difference for the quantity of heroin [RJ]
complained had been short in that day’s sale.

The Commonwealth thus proved that appellant agreed to sell drugs to [RJ]
on three occasions, that appellant supplied the drugs, that he twice used
intermediaries to complete the transactions, and that he accomplished the final sale
himself. From these facts and circumstances a reasonable finder of fact could
conclude beyond a reasonable doubt that appellant was guilty of three charges of
distributing drugs as a third offense and of conspiracy to distribute drugs.

(ECF No. 15-2, at 2-4 (fortieth alteration in original) (alterations in footnote numbering).)
The evidence, as described by the Court of Appeals of Virginia, amply supports Bryant’s

convictions. Accordingly, Bryant’s claim of insufficient evidence will be DISMISSED.

 

> Appellant raises no specific argument regarding the sufficiency of the evidence
to prove that appellant conspired with Lee to distribute drugs on September 9, 2015.

4
Case 3:20-cv-00021-JAG-RCY Document 20 Filed 04/22/21 Page 5 of 5 PagelD# 122

III. CONCLUSION
For the foregoing reasons, Respondent’s Motion to Dismiss (ECF No. 13) will be
GRANTED. Bryant’s § 2254 Petition will be DENIED. Bryant’s claim and the action will be

DISMISSED. A certificate of appealability will be DENIED.°®

An appropriate order shall accompany this Memorandum Opinion.

 

Isl Me.

Petpet John A. Gibney, Jr.

Date: 2- April 2021 . pT . i
Unit ta

Richmond, Virginia ed States District Judge

 

 

 

 

6 An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue
unless a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or that
the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893-94 (1983)).
Bryant fails to meet this standard.

wn
